Ox Petition for. Rehearing.
Per Curiam.
— On consideration of this case on petition for rehearing, we have concluded to modify the opinion filed herein, reported in 08 Pae. 718. It appears from the record that the Macneal & Urban Company assigned its contract to the Norris Safe & Lock Company. The appellant, during the progress of the trial, offered to amend its pleadings so as to show such assignment. The court refused to allow such amendment. We think, under the circumstances of this case, the court erred in refusing to allow the amendment, and this cause is remanded for a now trial, with leave to the appellant to amend its pleadings so as to show an assignment of the contract made by the Macneal & Urban Company with P. Lewis Clark to the Norris Safe & Lock Company. And the respondents are permitted to show any defense or counter-claim to such amended complaint that they may have. The appellant to recover its costs on this appeal and the costs of the suit to abide its final determination.
Reavis, C. J., and Fullerton, Hadley, Mount and Anders, JJ., concur.